Citation Nr: 0114733	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from December 1963 to 
December 1967.  His death occurred on January 31, 1999, at 
the age of 54 years.  The certificate of death indicates that 
the immediate causes of death were respiratory failure, acute 
lymphoid leukemia, and hypertension.  This appeal is being 
pursued by the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The basis of the RO's 
denial was that the claim advanced was not well grounded.  
Further rating action by the RO in February 2000 denied 
entitlement to service connection for the cause of the 
veteran's death, claimed as a result of exposure to 
herbicides.  Again, the RO found that such claim was not well 
grounded.

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the basis for the RO's denials of the claim for service 
connection for the cause of the veteran's death, as effected 
in November 1999 and February 2000, no longer exists.  As 
well, the RO has not been afforded the opportunity of 
initially considering such issue under governing law and 
regulations, and, as the appellant has not been appropriately 
informed of the legal basis for the denial of such claim, she 
may have been denied the opportunity to submit all applicable 
evidence or formulate appropriate argument on appeal to the 
Board.  It thus would be potentially prejudicial to the 
appellant were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Also, it is noted that the appellant through her 
representative seeks a remand of her claim so as to 
facilitate compliance with the VCAA, and the undersigned 
concurs, noting that further actions are required to assist 
the appellant in this matter.  Specifically, it is apparent 
that no service medical records of the veteran were obtained 
by the RO in the context of this claim.  Efforts to obtain 
such records were made during 1999, and the National 
Personnel Records Center responded in August 1999 that no 
records could be identified and that additional information 
regarding the veteran was needed for a further search.  In 
response, the RO furnished to the appellant a National 
Archives and Records Administration Form 13075, Questionnaire 
about Military Service, which she completed and returned, but 
action in follow-up by the RO is not shown.  Further attempts 
to obtain service medical and personnel records of the 
veteran are thus in order.  

The record, as it is currently constituted, includes a 
statement from a serviceman who reported that he was aware 
that the veteran visited Vietnam approximately twenty times 
as a bodyguard for a General Krulack and that many of the
areas visited were known to have been sprayed with Agent 
Orange.  Also presented is a medical statement from the 
private hematologist/oncologist who attended the veteran 
during his terminal hospitalization, wherein it was reported 
that the veteran's fatal acute lymphocytic leukemia may have 
been caused by his exposure to Agent Orange and other toxic 
herbicidal agents.  See 38 C.F.R. § 3.303(d) (2000); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

One of the appellant's primary contentions is that the 
veteran's acute lymphocytic leukemia may be classified as a 
non-Hodgkin's lymphoma, one of the diseases for which there 
exists a presumption of service connection based on herbicide 
exposure.  See 38 C.F.R. § 3.309(e) (2000).  She further 
contends that the veteran was assigned as a guard at Camp H. 
M. Smith in Aiea, Hawaii, from July 1966 to July 1967, where 
chemicals, including those used in Vietnam, were stored.  The 
appellant notes as well that she recalls that the veteran had 
told her that chemical spills were common there and that he 
was involved in the clean-up process.  

Yet, the appellant produces no medical evidence that the 
veteran died of one of the diseases set forth in 38 C.F.R. 
§ 3.309(e), and, under VCAA, she must be advised of the 
requirements for a grant of entitlement to the benefit 
sought.  As well, based on her submission of Combee evidence 
linking the veteran's cause of death to in-service herbicide 
or other chemical agent exposure, further medical input is 
found to be order.  Records from the veteran's terminal 
hospitalization at the University of Pittsburgh Medical 
Center or Montefiore University Hospital are likewise absent 
from the claims folder, and efforts to obtain same are 
needed.

Based on the foregoing, it is determined that additional 
procedural and evidentiary development is needed.  
Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should contact the appellant 
in writing for the purpose of advising 
her of the evidence needed to 
substantiate her claim for service 
connection for the cause of the veteran's 
death, including medical opinions as to 
diagnoses, causes, onset date of 
disability, and exposure to herbicides or 
other chemicals while in service, and/or 
lay statements by family members or 
others.  The RO should also advise the 
appellant of her right to submit any 
additional argument and/or evidence in 
support of her claim of entitlement to 
service connection for the cause of the 
veteran's death.  Such evidence may be of 
a lay or medical variety, including but 
not limited to copies of service medical 
or personnel records she may hold in her 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow service 
persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  The extent to 
which the veteran may have been exposed 
to herbicides or other toxic chemicals 
following service should also be noted.  
Such evidence should be relevant to the 
question of whether any disability listed 
as a cause of death originated during the 
veteran's period of military service, or 
if pre-existing service, was aggravated 
thereby.

3.  In addition, the appellant should be 
contacted for the specific purpose of 
requesting that she provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who evaluated and/or treated 
the veteran for respiratory disease, 
leukemia, and/or hypertension prior to, 
during, and after his discharge from 
military service.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request, to include the 
records of the veteran's terminal 
hospitalization at the University of 
Pittsburgh Medical Center and/or 
Montefiore University Hospital.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the 
appellant responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO, through contact with the 
National Personnel Records Center and the 
United States Marine Corps, should 
attempt to obtain any and all service 
medical and personnel records of the 
veteran for inclusion in the claims 
folder.  The dates of the veteran's 
service in the Republic of Vietnam, if 
any, should also be fully ascertained as 
should the exact location(s) he may have 
visited there.  (It is alleged that the 
veteran accompanied General Krulack to 
Vietnam.)  It should be determined if the 
veteran was on TDY in Vietnam and the 
length of each such stay.  In addition, 
it should be determined whether the 
veteran was exposed to Agent Orange or 
other herbicides and toxic chemicals 
while in Vietnam or when on duty in the 
States, including his duty at Camp H. M. 
Smith in Aiea, Hawaii.  Any VA manuals 
addressing search procedures should be 
consulted.

5.  The RO through direct contact with E. 
J. Bloom, M.D., should attempt to clarify 
the basis of her November 1999 statement, 
to the effect that the veteran's acute 
lymphocytic leukemia may have been caused 
by his exposure to Agent Orange and other 
toxic herbicidal agents.  The extent to 
which such physician relied on the 
statements of the veteran and/or the 
appellant as to his herbicide and/or 
toxic chemical exposure in service should 
be fully detailed.  The physician is 
requested to identify epidemiological 
studies or other evidence to support her 
opinion.

6.  If exposure to Agent Orange or other 
noxious chemicals is confirmed, the 
entirety of the claims folder should be 
forwarded to the appropriate VA medical 
facility for its review by a VA 
oncologist.  The purpose of such records 
review is to provide a basis for entry of 
a professional opinion, with full 
supporting rationale, as to the 
following:

Whether it is at least as 
likely as not that the 
veteran's death by respiratory 
failure, acute lymphocytic 
leukemia, and hypertension was 
the result of any in-service 
exposure to herbicides or other 
toxic chemicals?  Citation to 
any pertinent epidemiology 
studies would be helpful.

Use by the reviewer of the 
italicized standard of proof in 
formulating a response is 
requested.  As well, the 
reviewer is asked to comment on 
any contrary medical opinion 
contained in the claims folder.

7.  Following the completion of the 
foregoing actions, the RO should review 
the medical report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report for any and all needed action.  
8.  Lastly, the RO should readjudicate 
the appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death, to include as due to 
Agent Orange or other herbicide exposure, 
on the basis of all the evidence on file 
and all governing legal authority, 
including the VCAA.  If the benefit 
sought on appeal is not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



